Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered May 18, 2007, which, insofar as appealed from in an action for personal injuries, denied plaintiffs motions to strike the answers of defendants, provide a certain discovery, and to impose sanctions, unanimously affirmed, without costs.
Plaintiffs motion to strike defendants’ answers was properly denied since there was no showing that defendants’ conduct during discovery was willful, contumacious or in bad faith (see Dauria v City of New York, 127 AD2d 459 [1987]). Indeed, defendants complied with plaintiffs discovery requests and provided responses pursuant to these requests.
The motion court’s determination on the remainder of the discovery order was a provident exercise of discretion. The full disclosure requirement of CPLR 3101 (a) is subject to a test of “usefulness and reason” (Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406 [1968]), and the documents sought by plaintiff, *600including, inter alia, the operating budget of the building in which plaintiffs minor daughter was attacked and the contract that the building had with a prior security company, are neither material nor necessary to this action. Furthermore, although the court denied plaintiffs request for defendant RPC Associates to produce a witness for deposition, it did direct RPC to provide an affidavit from one of its partners specifying its responsibilities in relation to the building.
Plaintiffs application for sanctions was appropriately denied where the affirmation of good faith submitted in support failed to detail the good faith effort to resolve the discovery disputes (22 NYCRR 202.7 [a] [2]; see also Cerreta v New Jersey Tr. Corp., 251 AD2d 190 [1998]). Concur—Andrias, J.P., Nardelli, Williams, Catterson and Moskowitz, JJ.